DETAILED ACTION
Claims 21-40 are pending.  Claims 21-40 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2021 has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The initialed and dated copy of Applicant’s IDS form 1449 is attached to the instant Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-40 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-20 of Patent No. 11,049,121 – hereby known as ‘121.  

	Regarding Claims 21, 30, and 39, Claims 21, 30, and 39 of the current application (‘467) recite substantially similar steps of '201 Claims 1, 10, and 19 respectively.  
Claim 21 of ‘467 states: 
	A computer-implemented method of tracking consumer spend behavior to predict attrition, comprising: 
	receiving, in a database associated with a profiler computing system, environmental and/or behavioral data associated with transaction data of a consumer; 
	generating, by a processor of the profiler computing system, a spend behavior model of the consumer based on the transaction data of the consumer; 
	receiving, in the database associated with the profiler computing system by way of a networked user device, transaction data of one or more current payment transactions of the consumer; 
	generating, by an electronic transaction processor, payment tokens based on the transaction data of one or more current payment transactions of the consumer; 
	determining, by the processor of the profiler computing system, based on the spend behavior model, a current spend behavior of the consumer; 
	identifying, by the processor of the profiler computing system, based on the spend behavior model and the payment tokens, one or more anomalous transactions among the one or more current payment transactions; and 
	determining, by the processor of the profiler computing system, based on the identified one or more anomalous transactions, a likelihood of an attrition of the current spend behavior.

Whereas Claim 1 of ‘201 states:
A computer-implemented method of tracking consumer spend behavior to predict attrition, comprising: 
receiving, in a database associated with a profiler computing system, past transaction data related to a plurality of past payment transactions of a consumer from an acquiring financial institution of a merchant; 
receiving, in the database associated with the profiler computing system, environmental and/or behavioral data associated with each of the past payment transactions of the consumer from the acquiring financial institution of the merchant; 
determining, by a processor of the profiler computing system, based on an analysis of the past transaction data and environmental and/or behavioral data associated with each of the past payment transactions, a spend behavior model of the consumer, wherein the spend behavior model predicts one or more spend behaviors of a consumer over a duration of time; 
subsequent to determining the spend behavior model of the consumer, receiving, in the database associated with the profiler computing system by way of a networked user device, transaction data related to one or more current payment transactions of the consumer using a payment vehicle; 
generating, by an electronic transaction processor, payment vehicle tokens based on the transaction data related to one or more current payment transactions; -2-Application No.: 15/382,201 Attorney Docket No.: 00134-0072-00000 
affiliating, by the processor of the profiler computing system, the one or more current payment transactions of the consumer to one or more of the payment vehicle tokens; 
receiving, in the database associated with the profiler computing system, environmental and/or behavioral data associated with the one or more current payment transactions associated with one or more of the payment vehicle tokens; 
determining, by the processor of the profiler computing system, based on an analysis of the current transaction data and environmental and/or behavioral data associated with each of the current payment transactions and one or more of the payment vehicle tokens, a current spend behavior of the consumer; 
identifying one or more anomalous transactions among the one or more current payment transactions associated with one or more of the payment vehicle tokens based on the spend behavior model; and 
determining, by the processor of the profiler computing system, based on the identified one or more anomalous transactions, a likelihood of an attrition of the current spend behavior.
	It would have been obvious to have modified the system taught of the ‘467 Patent as elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the related patent (that are not recited in the instant claims) obvious. Claims 30 and 39 are similar for the same reasons as they recite substantially similar limitations.
	Thus, Claims 21, 30, and 39 of ‘467 are obvious variants of claims 1, 10, and 19 in ‘201.  
	Regarding Claims 22-29, 31-38, and 40, Claims 22-29, 31-38, and 40 of the current application (‘467) recite substantially similar steps of '201 Claims 2-9, 11-18, and 20 respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 30 is directed to the limitations for receiving environmental and/or behavioral data associated with transaction data of a consumer (Collecting Information, an observation, a Mental Process; Organizing and Tracking Information for a Managing Human Behavior, i.e. tracking customer transactions; a Certain Method of Organizing Human Activity); generating a spend behavior model of the consumer based on the transaction data of the consumer (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Managing Human Behavior, i.e. tracking customer transactions; a Certain Method of Organizing Human Activity); receiving transaction data of one or more current payment transactions of the consumer (Collecting Information, an observation, a Mental Process; Organizing and Tracking Information for a Managing Human Behavior, i.e. tracking customer transactions; a Certain Method of Organizing Human Activity); generating payment tokens based on the transaction data of one or more current payment transactions of the consumer (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Managing Human Behavior, i.e. tracking customer transactions; a Certain Method of Organizing Human Activity); determining based on the spend behavior model, a current spend behavior of the consumer (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Managing Human Behavior, i.e. tracking customer transactions; a Certain Method of Organizing Human Activity); identifying based on the spend behavior model and the payment tokens, one or more anomalous transactions among the one or more current payment transactions (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Managing Human Behavior, i.e. tracking customer transactions; a Certain Method of Organizing Human Activity); and determining based on the identified one or more anomalous transactions, a likelihood of an attrition of the current spend behavior (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Managing Human Behavior, i.e. tracking customer transactions; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, but for the recitation of generic computer components.  That is, other than reciting a computer system, data storage device, processor, database, profiler computing system, electronic transaction processor, and a networked user device, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for a Managing Human Behavior, i.e. tracking customer transactions/behavior.  For example, determining based on one or more anomalous transactions, a likelihood of an attrition of a current spend behavior encompasses what a Supervisor, Manager, or CEO would do when tracking customer behaviors, an observation, evaluation, and judgement.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, processors, storage devices, electronic transaction processor, networked user device, and database are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[025] In accordance with the systems and methods described herein, a profile for the consumer can be generated and stored by a profiler computing system subsequent to the consumer making an online purchase. The online purchase can be made through interactions with a networked user device or computing device (e.g., a laptop, a desktop computer, a smart appliance such as a smart television, a mobile phone, or any other mobile device, such as a tablet computer, and so forth). As described in more detail below, during the online purchase event the purchaser can provide transaction data (e.g., purchase information) to a financial transaction services processor of a merchant, including payment vehicle information, over a network.”

	Which states that any general-purpose computer can be used, such as a desktop computer, laptop, etc., to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the system, processors, etc., nor the receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 21 and 39 contain the identified abstract ideas, with the additional elements of a non-transitory machine-readable medium executed by a profiler computing system which is highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above. 
Claims 22-29, 31-38, and 40 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Falkenborg (U.S. Publication No. 2011/0313835) in view of Pathak (U.S. Publication No. 2012/0158455).

Regarding Claims 21, 30, and 39, Falkenborg teaches a computer-implemented method of tracking consumer spend behavior to predict attrition, comprising: 
receiving, in a database associated with a profiler computing system ([0204] database in conjunction with a system), behavioral data associated with transaction data of a consumer ([0318] the behavioral data (purchase behavior) is determined/received from transaction data which is past payment transactions as in [0324]); 
generating, by a processor of the profiler computing system ([0202] processors associated with the system), a spend behavior model of the consumer based on the transaction data of the consumer ([0298-307] an attrition model is created and scored using the past transaction data (spend behavior model) which is over a specific period of time as in [0220]); 
receiving, in the database associated with the profiler computing system by way of a networked user device ([0482] networked peripheral devices are user devices), transaction data of one or more current payment transactions of the consumer ([0318] the behavioral data (purchase behavior) is determined/received from transaction data which include the [0072] which is a current transaction used to update the transaction profiles used for the model as in [0053]); 
determining based on the spend behavior model, a current spend behavior of the consumer [0264] a recent/current spend behavior is associated with the transaction data of the consumer); 
identifying based on the spend behavior model and other received information, one or more anomalous transactions among the one or more current payment transactions ([0367] a deviation from the current spend pattern/behavior of the profile used in the model as well which is used to detect [0385] fraud through detected anomalous behavior); and 
determining, based on the identified one or more anomalous transactions, a likelihood of an attrition of the current spend behavior ([0216] attrition prediction tool is used to generate/determine a prediction of the likelihood of attrition of a consumer behavior, where [0199] short term/current data is used as in [0216] for the detection of anomalous behavior as in [0367] and [0385] as above).
Although Falkenborg teaches multiple types of behavioral data and other data as above, it does not explicitly state environmental data.
Pathak teaches using environment data for use in a prediction model as in [0031] (and also tracking of user activity in [0024]).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the prediction of attrition using customer behavior of Falkenborg with the prediction of a customer LTV of Pathak as both are analogous art which teach solutions to retaining customers, and the combination is a substitution of the environmental data being used in Pathak for the behavioral data received and calculated in Falkenberg, which would lead to an improved customer experience as taught in [0053] of Pathak which would lead to an increase in profitability through advertising as taught in [0072] of Pathak.
Although Falkenborg teaches transaction data which is data electronically received from one or more merchants to effectuate an electronic transfer of funds via an electronic payment network as in [0432-433] where transaction data includes an exchange of fund and are transferred electronically over a network from a merchant account, it does not explicitly state that this is done by tokenizing and encrypting the information. Neither does Pathak.
Basu teaches generating, by an electronic transaction processor, payment tokens based on the transaction data of one or more current payment transactions of the consumer ([0388] transaction terminals encrypt and tokenize the values from the transaction processor); 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the electronic payment network to transfer transaction information of the combination of Falkenborg and Pathak with the tokenization of transaction information of Basu as they are analogous art which teach solutions to retaining customers and processing transactions, and the combination would lead to an improved system which would increase the effectiveness of advertisements by using the more accurate information and thus increase sales as taught in [0148] of Basu.
Examiner notes Falkenborg teaches a system, data storage device, processor, and computer readable medium ([0084] system with memory, storage devices, processors, and media also in [0087]).
Regarding Claims 22, 31, and 40, Falkenborg teaches wherein determining the likelihood of an attrition of the current spend behavior further comprises: 
determining an inconsistency in a spend behavior of the consumer, by comparing the current spend behavior with the spend behavior model ([0225-239] the change velocity is used to determine the behavior, which detects a change in spending volume as in [0225], which is a comparison with previous six months); and 
determining the likelihood of an attrition of the current spend behavior based on the determined inconsistency ([0391] an abrupt change is detected, which is an inconsistency, which is used to determine the attrition as in [0216] as above).
Regarding Claims 23 and 32, Falkenborg teaches wherein the determined inconsistency in a spend behavior includes one or more of: 
a missed payment transaction that is otherwise predicted to occur based on the spend behavior model; 
a change in a relative proportion of one or more payment networks used by the consumer in payment transactions; 
a change in an environmental and/or behavioral data; or 
a change in the purchasing behavior related to a good, service and/or stock keeping unit ([0391] an abrupt change in some factors, such as the volume as in [0225], or the behavior pattern as in [0392]).
Regarding Claims 24 and 33, Falkenborg teaches further comprising: 
updating the spend behavior model based on the determined likelihood of the attrition of the current spend behavior ([0285] the attrition model (spend behavior) is updated periodically with the current/recent transaction data and other data).
Regarding Claims 25 and 34, Although Falkenborg teaches predicting attrition using the likelihood of the attrition of the current spend behavior, a behavior/attrition model, and recent behavior as in Claim 1 and Claim 4 above, it does not teach predicting a customer lifetime value.
Pathak teaches prediction of a lifetime value, LTV, as in [0060] based on data.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the prediction of attrition using customer behavior of Falkenborg with the prediction of a customer LTV of Pathak as both are analogous art which teach solutions to retaining customers, and the combination is a substitution of the data being used in Pathak for LTV calculation for the data received and calculated in Falkenberg, which would lead to an improved customer experience as taught in [0053] of Pathak which would lead to an increase in profitability through advertising as taught in [0072] of Pathak.
Regarding Claims 26 and 35, Falkenborg teaches wherein transaction data is data electronically received from one or more merchants to effectuate an electronic transfer of funds via an electronic payment network ([0432-433] transaction data includes an exchange of fund and are transferred electronically over a network from a merchant account).
Regarding Claims 27 and 36, Falkenborg teaches wherein one or more of the transaction data or environmental and/or behavioral data is received from one or more of 
a stock keeping unit of a merchant; or an authorized third party ([0416] received information from third parties such as merchants, web sites etc.).
Regarding Claims 28 and 37, Falkenborg teaches wherein the environmental and/or behavioral data associated with a payment transaction includes, one or more of: 
data related to the channel of purchase used in the payment transaction ([0041] portal information is used); 
temporal data related to the payment transaction ([0079] timestamps of the data); 
data related to the geographical location of the consumer or merchant in the payment transaction ([0042] location of the merchant); 
data related to the merchant in the payment transaction ([0029] merchant data); 
data related to a good or service being transacted for in the payment transaction ([0042] product/good and service information); 
data related to any online activity of the consumer ([0432-433] transaction data includes an exchange of fund and are transferred electronically over a network from a merchant account).; and 
transaction data related to the payment transaction ([0432-433] transaction data includes an exchange of fund and are transferred electronically over a network from a merchant account).
Regarding Claims 29 and 38, Falkenborg teaches wherein a spend behavior includes one or more of: 
habitually purchasing from a merchant and/or group of merchants; 
habitually purchasing using one or more channels of purchase; 
habitually purchasing a good and/or service, or a category of good and/or service; 
habitually using of one or more payment methods and/or payment vehicles; and 
trends in the above described spend behaviors ([0367] a trend or pattern is used in the purchase behavior, such as for a merchant or good or service as in [0318]).
Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20210342337 A1
Lu; Ai-Chi et al.
DYNAMICALLY MONITORING AN INFORMATION TECHNOLOGY NETWORKED ENTITY
US 20160080485 A1
Hamedi; Jehan
Systems and Methods for Determining Recommended Aspects of Future Content, Actions, or Behavior
US 20220198779 A1
Saraee; Elham et al.
Systems and Methods for Automating Benchmark Generation using Neural Networks for Image or Video Selection
US 20220197625 A1
FRANCHITTI; Jean-Claude L.
ACTIVE ADAPTATION OF NETWORKED COMPUTE DEVICES USING VETTED REUSABLE SOFTWARE COMPONENTS
US 20200202277 A1
Zhu; Bo Chen Z et al.
ENHANCED DYNAMIC MONITORING OF ON-DEMAND KEY PERFORMANCE INDICATORS
US 20190095478 A1
Tankersley; Nicholas Matthew et al.
INFORMATION TECHNOLOGY NETWORKED ENTITY MONITORING WITH AUTOMATIC RELIABILITY SCORING
US 20180330299 A1
Chen; Jane et al.
INTELLIGENT KEY PERFORMANCE INDICATOR CATALOG
US 20180276343 A1
Curbera; Francisco P. et al.
Scalable and Traceable Healthcare Analytics Management
US 20170364507 A1
Byron; Donna K. et al.
Extracting Veiled Meaning in Natural Language Content
US 20140229614 A1
Aggarwal; Sudhanshu et al.
Advanced Tools for Unified Communication Data Management and Analysis
US 20090018996 A1
Hunt; Herbert Dennis et al.
CROSS-CATEGORY VIEW OF A DATASET USING AN ANALYTIC PLATFORM


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        7/29/2022